Citation Nr: 1035034	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a testicular condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to October 
1974. 

This matter comes before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2010 memorandum decision, the Court 
vacated and remanded a July 2009 Board decision that denied 
entitlement to service connection for a testicular condition.

This case was previously before the Board on appeal from a 
February 2005 rating decision of the RO in San Juan, Puerto Rico, 
which denied a petition to reopen a claim of service connection 
for a testicle condition.  The Board remanded this case in 
September 2008.  For reasons set forth in that remand, the Board 
recharacterized the issue on appeal as a de novo claim as opposed 
to a petition to reopen.  Thereafter, in a July 2009 decision, 
the Board denied entitlement to service connection for a 
testicular condition.  

The Veteran testified at a July 2005 hearing before a Decision 
Review Officer (DRO).  A transcript of that proceeding has been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board must remand this issue for a new examination.

A review of the Veteran's service treatment records reveals that 
he was found to have an asymptomatic left varicocele at his 
October 1972 induction examination.  Service treatment records 
show that the Veteran was subsequently treated for complaints of 
right testicle pain in February 1974.  The Veteran reported 
experiencing pain intermittently over the last few months, which 
was progressively getting worse.  He was referred to Hohenfels 
Dispensary to be evaluated for a possible hernia or epididymitis.  
On physical examination, it was noted that there were no specific 
findings and that epididymitis was doubtful.  There was no 
mention of the Veteran's left varicocele.  At the September 1974 
separation examination, the Veteran was noted as having left side 
hydrocele.  

VA treatment records reflect that the Veteran has been diagnosed 
with a left varicocele.  The Veteran was afforded a VA 
examination in March 2009 to assess the current nature and 
etiology of his testicular condition.  After a physical 
examination and clinical tests, the Veteran was found to have 
left varicocele/ hydrocele formation and no intratesticular 
lesions.  The examiner noted that the Veteran had a left 
varicocele that was presently asymptomatic.  The examiner also 
gave the opinion that the left varicocele was not caused by or a 
result of military service.  He explained that a left varicocele 
was found at the October 1972 induction examination, thus the 
Veteran had a left varicocele prior to entering service.  

In this instance, although left varicocele and left hydrocele 
formations were both found on examination in March 2009, the 
examiner rendered an opinion only as to the left varicocele.  No 
opinion was provided concerning the etiology of the left 
hydrocele formation.  To this end, a new examination and opinion 
is necessary to adequately account for the Veteran's current 
testicular condition, including a left hydrocele formation, and 
its relationship, if any, to service.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate); see also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); Nieves-Rodriguez v. Peake, 22 Vet, 
App. 295, 301 (2008).  

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction 
(AOJ) should schedule the Veteran for a new 
medical examination by an examiner with 
appropriate expertise to assess the current 
nature and etiology of his testicular 
condition.  The entire claims file must be 
made available to the examiner prior to the 
examination, and the examiner must note in 
the examination report that the claims file 
was reviewed in conjunction with the 
examination.  Any appropriate testing 
should be conducted, and the results 
reviewed, prior to the final opinion.  The 
examiner should render an opinion as to 
whether the Veteran's current testicular 
condition is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) related to his military 
service, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree of 
probability).  In doing so, the examiner 
should review the service medical records 
in light of Veteran's left varicocele, 
which preexisted service, his in-service 
treatment for testicular pain and to the 
left side hydrocele that was noted at the 
September 1974 separation examination, and 
discuss whether any of these conditions are 
related to each other.  The examiner's 
opinion should also account for the 
Veteran's current left hydrocele formation 
and discuss whether there is there is any 
relationship to service, to include the 
left side hydrocele noted at separation 
examination.  A rationale for any opinion 
expressed should be provided.  

2.  Thereafter, the AOJ should readjudicate 
the claim for service connection for a 
testicle condition.  If the benefit sought 
on appeal is not granted, the Veteran and 
his representative should be furnished an 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


